Citation Nr: 1001194	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to special monthly compensation (SMC) based 
on need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to monthly compensation based on aid 
and attendance is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The competent and probative evidence is in approximate 
balance as to whether the Veteran's symptoms of MS began 
within seven years after his separation from active military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
multiple sclerosis manifested itself within seven years after 
the date of separation from active service, and thus can be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the disposition 
herein, additional discussion of those procedures is 
unnecessary.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within seven years after the date of separation from such 
service,  such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  Since the 
applicable provision of the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.124(a), Diagnostic Code 8018, 
provides a minimum rating of 30 percent for MS, any post-
service manifestations of the disorder within seven years 
after discharge are sufficient to invoke the presumption.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the Veteran contends that his current multiple 
sclerosis is related to active service.  Specifically, he 
contends that he had symptoms of multiple sclerosis within 
seven years after his service in the U.S. Army, and thus the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) 
should apply so as to warrant a grant of service connection.

The Veteran's service treatment records (STRs) are negative 
for any manifestations of multiple sclerosis, although he 
experienced headaches, dizziness, and muscle weakness 
following an episode of malaria in 1967.  

In a September 2004 letter, the Veteran stated that he had 
begun having spastic movement in his arm, and difficulty 
walking, in the summer of 1975, almost seven years after 
separation from service.  Specifically, the Veteran stated 
his foot would turn under while walking, which caused him to 
stumble.  He said that, later that year, he began to 
experience double vision.  These problems would last one or 
two weeks.  In 1976, the Veteran went to see an 
ophthalmologist and neurologist, and he was then diagnosed 
with Relapsing/Remitting Multiple Sclerosis (RRMS).  He 
continued to experience the problems described above, as well 
as dizziness, and in 1983, went to see another neurologist 
who confirmed the diagnosis of MS.  

Unfortunately, there is no medical documentation of the 
treatment the Veteran describes in his September 2004 letter.  
However, his friends and family have submitted statements 
supporting his contention that he experienced the symptoms he 
described beginning in 1974 and 1975.  For example, a July 
2004 letter from the Veteran's friends, C.P. and R.P., states 
that the Veteran was beginning to experience double vision in 
1974 and 1975.  Next, a June 2004 signed and sworn affidavit 
from a friend, G.L., states that the Veteran contacted him in 
1976 for a referral to an ophthalmologist who could help him 
with double vision problems.  In a June 2004 letter, the 
Veteran's brother wrote that the Veteran first noticed double 
vision and uncontrollable muscle spasms in his right arm in 
1975.  He said the symptoms were sporadic, but with each 
reoccurrence they increased in length of duration and 
intensity.  Then, the Veteran began having balance problems.  
Finally, a June 2004 notarized statement from B.M.G., a 
friend of the Veteran, states that the Veteran's began to 
have symptoms of right arm numbness, shakiness, and double 
vision in 1975 and 1976.  

The first record of medical treatment for multiple sclerosis 
is dated in 1985.  In March of that year, a Dr. G.N. noted a 
history of diplopia in 1976 and 1977, blurry vision in 1979, 
jerking movements of the right upper extremity in 1978, and 
diplopia symptoms in 1983.  Three weeks prior, the Veteran 
had noticed numbness in his right arm and leg.  Based on the 
Veteran's history and his current physical symptoms and 
examination, the doctor assessed probable MS.  In April, an 
MRI of the brain taken at St. Vincent Medical Center revealed 
changes compatible with multiple sclerosis.  

Dr. M.D. at Southern California Kaiser Permanente modified 
the diagnosis to secondary progressive MS, and treated the 
condition from 1989 to 2004.  In a September 1989 treatment 
note, the doctor recorded that the MS diagnosis had been made 
in 1976 following symptoms of right arm tremor, poor 
coordination, and numbness of the right hand.  The claims 
file also contains periodic follow-up for multiple sclerosis 
at the Sepulveda VA Medical Center (VAMC) after 2004.  

In July 2007, the Veteran obtained a records review and 
opinion regarding the date of inception of his multiple 
sclerosis from a spinal cord injury physician at the 
Sepulveda VAMC.  The doctor expressed the opinion that the 
neurological symptoms the Veteran experienced in 1967 were 
likely as not the initial symptoms of MS, brought on by the 
high fever caused by the malaria infection.  Moreover, the 
doctor said the intermittent episodes of spasticity and 
diplopia which the Veteran experienced in 1974 and 1975 were 
highly likely to be symptomatic evidence of multiple 
sclerosis.  

VA obtained an expert medical opinion from a neurologist at 
the Cheyenne VAMC regarding the date of inception of the 
Veteran's MS in September 2009.  The reviewer had access to 
the Veteran's STRs and the other medical documents in the 
claims file.  First, the reviewer stated the weakness, 
headaches, and dizziness following a bout of malaria 
experienced in 1967 were known sequelae of malaria and are 
not relevant to the discussion of the Veteran's MS.  Next, 
the doctor listed arguments against symptoms and signs of MS 
being present on or before September 1975 (i.e., seven years 
after service).  Namely, there was no documentation of the 
initial neurology or ophthalmology visit describing a history 
of neurological problems predating the diplopia.  Moreover, 
the history given in 1985 identified the diplopia in 1976 and 
1977 as the initial event leading to a diagnosis of MS. 

The reviewing doctor then listed arguments in favor of 
symptoms of MS being present prior to September 1975.  First, 
the diagnosis of RRMS, which the Veteran says was made in 
1976, requires a history of an episode preceding the one 
presenting at the time of diagnosis.  A careful neurologist 
likely would not make a firm diagnosis of RRMS without a 
history of at least one prior episode of neurological 
dysfunction occurring at least one month prior to the 
presenting episode, in this case, the episode of diplopia 
presenting in January 1976.  Finally, it is not uncommon for 
patients with MS to define the onset of the disease process 
as occurring at the time of diagnosis even though there may 
have been less severe prior events that did not lead directly 
to medical evaluation.  Prior episodes are commonly minimized 
by the patient as inconsequential. 

In conclusion, the reviewing physician opined that, while it 
is not possible to declare with certainty when the first MS 
symptoms occurred, it is likely within a reasonable degree of 
medical certainty that the earliest MS symptoms occurred 
several months before January 1976.  This opinion was based 
on the assumption that the diagnosis was actually made in 
January 1976 by a neurologist who took a careful history from 
the patient.  It was noted that, although the recollections 
of interested parties more than 20 years after an event may 
be unreliable, the reports from the Veteran's friends and 
family, as well as the Veteran himself, were consistent with 
what would be expected prior to a firm RRMS diagnosis.  

In the Informal Brief of Appellant in Appealed Case, 
submitted to the Board in December 2009, the Veteran's 
representative argued that this appeal should be granted on 
the basis of the medical opinion evidence, as considered with 
the lay statements on record.  The Board appreciates the 
representative's expediting this matter by waiving further 
procedural time limits on behalf of the Veteran.


Based on the foregoing, the Board finds that the evidence is 
in relative equipoise with regard to whether the Veteran's MS 
symptoms began within the seven-year presumptive period, in 
or prior to September 1975.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the evidence 
demonstrates that the first symptoms of MS presented in or 
prior to September 1975, within the applicable presumptive 
period for service connection.  

The Board bases its finding primarily upon the July 2007 
opinion of the Sepulveda VAMC doctor, as well as the 
September 2009 VA neurologist's opinion.  In addition, the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current double vision, feeling of imbalance, and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's double vision, dizziness, 
and feeling of imbalance are found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board also finds his statements to be 
credible.  The Veteran's statements that his MS symptoms 
began in 1974 or 1975 are supported by statements from his 
friends and family.  Although neither the Veteran nor his 
friends and family are competent to make a medical diagnosis 
of MS, they are competent to observe the symptoms described 
by the Veteran.  

Thus, considering the statements of the Veteran and his 
friends and family, as well as the competent medical 
evidence, the Board will resolve all reasonable doubt in the 
Veteran's favor and grant the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

ORDER

Service connection for multiple sclerosis is granted.

REMAND

In November 2006 rating decision, the RO denied the Veteran's 
request for special monthly compensation based on aid and 
attendance.  On the back of the Veteran's January 2007 VA 
Form 9, relating to his claim for service connection for 
multiple sclerosis, he stated he wished to appeal the issue 
of entitlement to SMC for aid and attendance.  The Board 
finds that the January 2007 statement can reasonably be 
construed as a Notice of Disagreement (NOD).    

The Board notes the Veteran has not been furnished a 
Statement of the Case which addresses the issue of 
entitlement to special monthly compensation based on aid and 
attendance.  In such cases, under judicial precedent, the 
appellate process was initiated by the NOD, and the Veteran 
is entitled to an SOC on the issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the issue of entitlement to special 
monthly compensation based on need for aid and attendance 
must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be furnished with a 
Statement of the Case addressing the issue 
of entitlement to special monthly 
compensation based on aid and attendance.  
He should be advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  The RO 
should also assure that all VCAA notice 
and assistance requirements are satisfied.

2.  Only if the appeal as to SMC is timely 
perfected is the issue to be returned to 
the Board for further appellate 
consideration, if otherwise in order.    

The purpose of this REMAND is to ensure that all 
administrative steps in the appellate process are completed, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


